Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment filed on 11/20/2020 to Application # 16/534,126 filed on 08/07/2019 in which claims 1-20 are pending.

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are considered allowable via the included Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with James Aslanis on February 11, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 10: (Currently Amended):
Regarding Claim 10, in Claim 10 Line(s) 7, replace the phrase:
“service of a the cellular wireless network”
with the following:
“service of a [[the]] cellular wireless network”


Claim 18: (Currently Amended):
Regarding Claim 18, in Claim 18 Line(s) 10, replace the phrase:
“service of the cellular wireless network”
with the following:
“service of [[the]] a cellular wireless network”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to a method, apparatus, and device/apparatus for handling authentication failure conditions that potentially arise when attempting to access a cellular network over an untrusted non-cellular wireless local area network (WLAN) via an authentication server.

The closest prior art, as recited, “3GPP TS 24.302 V13.3.0” (3GPP TS 24.302 V13.3.0 is provided by the applicant in applicant’s IDS of 07/02/2019) and Gupta et al. US Patent Application Publication No. 2014/0101726, are also generally directed to various aspects of handling authentication failure conditions that potentially arise when attempting to access a cellular network over an untrusted non-cellular wireless local area network.  However, “3GPP TS 24.302 V13.3.0” or Gupta et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, 18.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
A wireless device utilizing an encrypted connection to an evolved packet data gateway server over a non-cellular wireless access network to request access to a chosen service provided by a cellular wireless network over the non-cellular wireless access network, the wireless device receiving an authentication failed message from the evolved packet data gateway server, the authentication failed message containing an error indication that corresponds to an error code sent from an authentication server residing on the cellular wireless network to the evolved packet data gateway server which indicates that the wireless device should prevent retry attempts to repeat the access request to the chosen service until established metrics are satisfied.
When combined with the additional limitations found in Claim 1.

Regarding Claim 10:
A wireless device utilizing an encrypted connection to an evolved packet data gateway server over a non-cellular wireless access network to request access to a chosen service provided by a cellular wireless network over the non-cellular wireless access network, the wireless device receiving an authentication failed message from the evolved packet data gateway server, the authentication failed message containing an error indication that corresponds to an error code sent from an authentication server residing on the cellular wireless network to the evolved packet data gateway server which indicates that the wireless device should prevent retry attempts to repeat the access request to the chosen service until established metrics are satisfied.
When combined with the additional limitations found in Claim 10.

Regarding Claim 18:
A wireless device utilizing an encrypted connection to an evolved packet data gateway server over a non-cellular wireless access network to request access to a chosen service provided by a cellular wireless network over the non-cellular wireless access network, the wireless device receiving an authentication failed message from the evolved packet data gateway server, the authentication failed message containing an error indication that corresponds to an error code sent from an authentication server residing on the cellular wireless network to the evolved packet data gateway server which indicates that the wireless device should prevent retry attempts to repeat the access request to the chosen service until established metrics are satisfied.
When combined with the additional limitations found in Claim 18.

Therefore Claims 1-20 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bachmann et al - US_20100199332: Bachmann teaches a wireless network trust relationship that is utilized between a core network and an access network by a mobile device.
Velasco - US_20140071970: Velasco teaches a secure way to share Wi-Fi access points that are protected and locked.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498